 


 HR 692 ENR: Army Specialist Joseph P. Micks Federal Flag Code Amendment Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 692 
 
AN ACT 
To amend title 4, United States Code, to authorize the Governor of a State, territory, or possession of the United States to order that the National flag be flown at half-staff in that State, territory, or possession in the event of the death of a member of the Armed Forces from that State, territory, or possession who dies while serving on active duty. 
 
 
1.Short titleThis Act may be cited as the Army Specialist Joseph P. Micks Federal Flag Code Amendment Act of 2007. 
2.FindingCongress finds that members of the Armed Forces of the United States defend the freedom and security of the United States. 
3.Procedure for National flag to be flown at half-staff in the event of the death of a member of the Armed Forces 
(a)Issuance of proclamationSubsection (m) of section 7 of title 4, United States Code, is amended in the sixth sentence— 
(1)by inserting or the death of a member of the Armed Forces from any State, territory, or possession who dies while serving on active duty after present or former official of the government of any State, territory, or possession of the United States; and 
(2)by inserting before the period the following: , and the same authority is provided to the Mayor of the District of Columbia with respect to present or former officials of the District of Columbia and members of the Armed Forces from the District of Columbia. 
(b)Federal facility consistency with proclamationSuch subsection is further amended by inserting after the sixth sentence the following new sentence: When the Governor of a State, territory, or possession, or the Mayor of the District of Columbia, issues a proclamation under the preceding sentence that the National flag be flown at half-staff in that State, territory, or possession or in the District of Columbia because of the death of a member of the Armed Forces, the National flag flown at any Federal installation or facility in the area covered by that proclamation shall be flown at half-staff consistent with that proclamation.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
